Title: George Jefferson to Thomas Jefferson, 27 March 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 27th Mar: 1809
          I have made diligent search after Mr Nelson’s box, but cannot find it.—Capt Hand I understand belongs to Philadelphia, or to Alexandria,—he is however frequently here: I will make a point of ascertaining what he has done with the box, on his return to this place.—I hope to have the pleasure of seeing you at Monticello in the course of the spring or summer.
          I am Dear Sir Yr Mt humble servt Geo. Jefferson
        